Exhibit May 16, Dear Shareholders: The Board of Directors of New Gold Inc. (the “Company” or “New Gold”) cordially invite you to attend the annual and special meeting (the “Meeting”) of the shareholders of the Company to be held at the Mackenzie Ballroom, The Fairmont Waterfront Hotel, 900 Canada Place Way, Vancouver, British Columbia on Tuesday, the 17th day of June, 2008 at the hour of 2:00 p.m. (Vancouver local time). At the Meeting, in addition to the business customarily addressed at an annual meeting, you will be asked to consider and approve certain matters in connection with the proposed business combination (the “business combination”) of the businesses of
